UNITED STATES OF AMERICA
                         MERIT SYSTEMS PROTECTION BOARD
                                         2017 MSPB 3

                              Docket No. CB-1215-14-0012-T-1

                                       Special Counsel,
                                          Petitioner,
                                               v.
                                    Katherine Coffman,
                                         Respondent.
                                        January 6, 2017

           Rachel A. Venier, Esquire, Mariama Liverpool, Esquire, and Clarissa
             Pinheiro, Esquire, Washington, D.C., for the petitioner.

           Debra L. Roth, Esquire, Julia H. Perkins, Esquire, and Lisa A. Kleine,
             Esquire, Washington, D.C., for the respondent.

                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member



                                   OPINION AND ORDER

¶1         The Special Counsel has filed a petition for review of the initial decision,
     which held that the Special Counsel did not prove the allegations set forth in its
     complaint seeking disciplinary action against the respondent. For the following
     reasons, we DENY the petition for review and AFFIRM the initial decision,
     finding no basis for disciplinary action in this case .

                                       BACKGROUND
¶2         The Special Counsel filed a complaint for disciplinary action against the
     respondent,   the   Deputy    Assistant    Commissioner   for   Human   Resources
                                                                                            2

     Management (HRM) at the U.S. Customs and Border Protection (CBP), U.S.
     Department of Homeland Security (DHS), in Washington, D.C., pursuant to
     5 U.S.C. §§ 1214(a)(1)(A) and 1215(a)(1), which permit the investigation of
     prohibited personnel practices and the filing of this complaint with the Board.
     Initial Appeal File (IAF), Tab 1 at 4, 7. The Special Counsel asserted that the
     respondent violated 5 U.S.C. § 2302(b)(1)(E) 1 and 5 U.S.C. § 2302(b)(6) 2 when
     she participated in the CBP’s extensive efforts in 2010 to hire three candidates
     for career appointments who were favored by the recently appointed CBP
     Commissioner (the Commissioner). 3 Id. at 5, 11-38. The Special Counsel alleged
     that the respondent discriminated in favor of these individuals, who previously
     had been political appointees at DHS working with the Commissioner in his
     former role at DHS, by approving and certifying the results of three improperly
     manipulated competitive civil service packages with knowledge that the actions
     were intended to convert the noncareer political appointees to career
     appointments. Id. at 5, 8.
¶3         The Special Counsel asserted that, after the Commissioner indicated his
     desire to hire the DHS employees in question, individuals within the CBP’s
     Indianapolis Hiring Center (IHC) added criteria to the position descriptions and
     selective placement factors to the vacancy announcements for the Management
     and Program Analyst positions to closely match the experi ences present in the
     DHS employees’ résumés, changed one of the applicant’s answers to the

     1
      Section 2302(b)(1)(E) prohibits discriminating for or against an employee or applicant
     on the basis of marital status or political affiliation.
     2
       Section 2302(b)(6) prohibits the granting of any preference or advantage not
     authorized by law, rule, or regulation to any employee or applicant for the purpose of
     improving or injuring the prospects of any particular person for employment.
     3
       The individuals involved in this case are referred to either by their initials, their
     position titles, or their roles in the case, rather th an by their full names. See, e.g.,
     Graves v. Department of Veterans Affairs, 123 M.S.P.R. 434, ¶ 3 (2016); Ellis v. U.S.
     Postal Service, 121 M.S.P.R. 570, ¶ 12 n.5 (2014).
                                                                                            3

     qualifying questions to indicate that he possessed the minimum qualifications for
     the position, and found that another applicant had senior ‑level knowledge and
     experience regarding certain issues despite having only 9 months of experience
     working on such issues. IAF, Tab 1 at 11, 14‑17, 26-30, 33‑35. The Special
     Counsel asserted that, after the selecting official (a political appointee in the
     Commissioner’s office) selected the employees and the respondent approved the
     competitive civil service packages—certifying that the proposed actions met all
     merit and fitness requirements in 5 U.S.C. §§ 2301 and 2302 and forwarding the
     packages to DHS for approval and eventual consideration by the Offic e of
     Personnel Management (OPM)—the Chief Human Capital Officer at DHS, J.N.,
     disallowed the competitive civil service appointments upon finding them
     improper. Id. at 9, 18-19, 30-32, 36-38. 4
¶4         The Special Counsel also asserted that the respondent subsequently took
     away the Schedule A appointment authority of M.B., the CBP’s Director of
     Executive Services, after M.B. expressed concern about converting one of the
     applicants (Applicant A) from a political to a career excepted-service employee
     using a special CBP noncompetitive Schedule A appointment authority limited to
     10 positions involving oversight policy and directing sensitive law enforcement
     activities. 5 Id. at 9, 20-21; IAF, Tab 83, Exhibit (Ex.) 14. The Special Counsel
     alleged that the respondent assisted in preparing the Schedule A package, did not
     follow the CBP’s internal operating procedures for filling excepted ‑service


     4
       In November 2009, OPM issued a written mandate, known as the “Berry Memo,”
     requiring Federal agencies to obtain OPM approval before appointing a current or
     recent political appointee to a competitive or nonpolitical excepted ‑service position
     under title 5 of the U.S. Code. IAF, Tab 83, Exhibit 12.
     5
       At the outset, let us clarify that we are making a distinction in this case between the
     three competitive civil service appointments that J.N. did not approve, discussed above,
     and the one noncompetitive Schedule A appointment for Applicant A that J.N. did
     approve.
                                                                                               4

     positions, participated in responding to OPM’s questions about the conversion,
     and “helped draft, review and approve [an] embellished description of
     [Applicant A’s] qualifications.” IAF, Tab 1 at 21-25. Although J.N. approved
     this Schedule A conversion at DHS and forwarded it to OPM, OPM disallowed
     the appointment upon finding that Applicant A was not uniquely qualified for the
     position and that the appointment was not free of political influence and in
     compliance with merit system principles. Id. at 25-26.
¶5         Based on the above allegations, the Special Counsel filed a complaint with
     the Board against the respondent based on eight counts of: (1) violating 5 U.S.C.
     § 2302(b)(1)(E) – Political    discrimination    in   the     competitive    selection    of
     Applicant A;    5 C.F.R.      §§   4.2,   7.1,   720.901;       (2) violating       5 U.S.C.
     § 2302(b)(6) - Unauthorized preference or advantage in the competitive selection
     of Applicant A; (3) violating 5 U.S.C. § 2302(b)(1)(E) – Political discrimination
     in Schedule A selection of Applicant A; Agency’s Excepted Service Hiring Rule;
     (4) violating 5 U.S.C. § 2302(b)(6) – Unauthorized preference or advantage in
     Schedule A     selection      of   Applicant     A;     (5)      violating      5    U.S.C.
     § 2302(b)(1)(E) - Political discrimination in the competitive selection of a second
     applicant (Applicant B); 5 C.F.R. §§ 4.2, 7.1, 720.901; (6) violating 5 U.S.C.
     § 2302(b)(6) – Unauthorized preference or advantage in the competitive selection
     of Applicant B; (7) violating 5 U.S.C. § 2302(b)(1)(E) – Political discrimination
     in the competitive selection of a third applicant (Applicant C); 5 C.F.R. §§ 4.2,
     7.1, 720.901; and (8) violating 5 U.S.C. § 2302(b)(6) – Unauthorized preference
     or advantage in the competitive selection of Applicant C. IAF, Tab 1 at 38-40.
¶6         After an extensive 6-day hearing, an administrative law judge (ALJ)
     assigned to this case found that the Special Counsel did not prove any of the
     counts in its complaint by preponderant evidence, and therefore imposed no
     discipline upon the respondent. IAF, Tab 95, Initial Decision (ID) at 5-6. The
     ALJ first found that the Special Counsel had the burden to prove that the
     respondent acted with intent. ID at 24-25. He also found that the respondent,
                                                                                      5

     despite her arguments to the contrary, was a proper subject of the case because
     she had the authority to take, direct others to take, recommend, or approve
     personnel actions under 5 U.S.C. § 2302(b) and was an “appointing officer” under
     5 C.F.R. §§ 7.1 and 720.901(a). ID at 25-26.
¶7          The ALJ noted that the focus of the Special Counsel’s case against the
     respondent was based on (1) the respondent’s April 23, 2010 and May 19, 2010
     signatures on three cover letters forwarding to the Chief Human Capital Officer,
     J.N., the proposed competitive hiring actions of the three individuals at issue in
     this case, and (2) her role in a subsequent effort by the CBP’s HRM to hire
     Applicant A using the Schedule A authority.       ID at 26.   The ALJ found as
     follows. The Commissioner instructed his Deputy Commissioner to arrange for
     the transfers of the three applicants and the Deputy Commissioner, in turn,
     communicated the Commissioner’s wishes to the respondent’s supervisor, the
     Assistant Commissioner for HRM, C.G., who reported directly to the
     Commissioner on all Human Resources (HR) matters.                ID at 27.     The
     Commissioner personally told C.G., but not the respondent, that he would like to
     bring the three applicants to the CBP as long as it was legal and ethical to do so.
     Id.   C.G. then met with her direct report to begin the process, all of CBP’s
     Schedule C political positions already were filled, the Commissioner’s Deputy
     Chief of Staff testified that the selecting official repeatedly told him that the
     Commissioner wanted to hire the three applicants, and the two individuals in the
     CBP hierarchy who were principally involved in the discussions to hire them
     were C.G. and M.B., but not the respondent, who was not copied on or referenced
     in the email communications between the selecting official and C.G. ID at 28-29.
¶8          The ALJ held that the respondent had been appointed to her position only
     7 months before the incidents in question and that the chain of events revealed
     that she “had no culpability whatsoever in the events described in the [Office of
     Special Counsel (OSC)] complaint.” ID at 28. The ALJ noted that many of the
     witnesses called by the Special Counsel testified that the respondent was not
                                                                                       6

     involved with either drafting the position descriptions or selective placement
     factors, or any other part of the hiring process of the three individuals in
     question, that all of the preparatory work for the application packages was
     completed in the IHC in Indianapolis, before the respondent reviewed them i n
     Washington, D.C., that C.G. testified that she did not recall if she shared with the
     respondent the fact that the Commissioner wanted to hire these individuals, and
     that the three applicants all testified that they had no contact with or personal
     knowledge of the respondent concerning the CBP’s efforts to hire them.           ID
     at 29-30, 34-35. The ALJ found that the selecting official told a Management and
     Program Analyst within the CBP Commissioner’s Office of Policy and Planning
     to obtain the résumés of the three individuals to create applications tailored to
     them for the purpose of appointing them. ID at 8 n.6, 30, 34-35.
¶9           The ALJ also found that the Special Counsel did not establish how the
     three competitive‑service application packages were physically created or
     assembled, where they were created or assembled and by whom, and did not
     associate the respondent with any material steps taken in that process.          ID
     at 30-31.   The ALJ noted that the Special Counsel’s documentary evidence
     omitted the three complete, corporeal, and organized competitive‑service
     application packages as they existed on the dates the respondent signed and
     forwarded them to DHS for approval. ID at 31. He further found that an HR
     Specialist in IHC testified that she drafted and issued the vacancy announcements
     for the positions, determined the applicants’ qualifications, and decided that two
     of the applicants were not qualified for the positions, but was told by her
     superiors—the IHC Director and Deputy Director—to find them qualified. ID
     at 31-32; IAF, Tab 1 at 8. The ALJ held that this HR Specialist testified that the
     selecting official personally wrote the selective placement factors included in the
     vacancy announcements, and that the respondent was not involved in creating
     them.    ID at 32.   The ALJ found that the IHC Director testified that the
                                                                                      7

      applications and paperwork were manipulated by someone, probably the selecting
      official, that individuals within the Commissioner’s office, including C.G.’s
      direct report, pushed IHC in Indianapolis to complete the packages, and that there
      was no evidence or testimony that any of that pressure came from the respondent.
      ID at 32-34.
¶10         The ALJ noted that, although the respondent signed the cover letters that
      forwarded the competitive-service application packages to DHS in Washington,
      D.C., “for” C.G., who was “oddly” absent from the office on both dates in
      question, the events surrounding the dates of the three letters “not only disprove
      Respondent’s culpability, but rather suggest others within CBP engineered the
      hiring effort and then attempted to distance themselves from the three
      applications and to avoid personal involvement in the process.” ID at 35-36. In
      this regard, the ALJ found that C.G., either personally or through others that
      did not include the respondent, engineered the three competitive application
      packages and Applicant A’s Schedule A package while knowing that those
      documents had been manipulated to meet the Commissioner’s objectives, and that
      C.G. “conveniently made herself absent on the days the forwarding letters were
      signed by Respondent.”      ID at 54‑55.    Moreover, the ALJ found that the
      respondent testified that she was not familiar with the packages of Applicant B
      and Applicant C when they came to her for her signature, she had never seen
      them before that date and received no advance warning that they were coming
      (which was out of the norm), she returned the packages to the agency’s Human
      Resources, Office of Policy and Planning (HROPP) to create a table of contents
      and arrange the documents in proper order because they were in “disarray,” many
      individuals already had “signed off” on preparing the packages, she reviewed th e
      packages with HROPP’s former Staffing and Policy Director to ensure all of the
      documents required by the OPM checklist were included after she received the
      reorganized versions of the packages later that day, and did not read the
      individuals’ résumés or the job descriptions included in the packages.         ID
                                                                                      8

      at 38-40. The ALJ found “highly credible” the respondent’s testimony that she
      relied on the expertise of the subject matter experts who prepared the packages.
      ID at 40-41.
¶11         The ALJ also found credible the respondent’s testimony that Applicant A’s
      competitive application package, which arrived for her si gnature on a subsequent
      date when C.G., the respondent’s supervisor, was on leave, contained a “couple
      hundred” pages, including the vacancy announcement, the position description,
      and a 1-page addendum concerning selective placement factors.       ID at 41-42.
      The ALJ found that the respondent signed the package after reviewing it with the
      former Staffing and Policy Director using an appropriate checklist to ensure that
      the package was complete, and she did not read every page because it appeared to
      her that the IHC staffing specialists had completed their tasks and made the
      qualification determinations for the applicants. ID at 42.
¶12         The ALJ ultimately found that the Special Counsel did not produce any
      evidence showing that the respondent was motivated by any p olitical factor when
      she signed the certifications accompanying the competitive ‑service application
      packages, or that the Commissioner wanted the three applicants transferred to the
      CBP because of their political affiliation. ID at 14-15, 43, 57-59. Rather, the
      ALJ found that the Commissioner wanted them transferred to the CBP because of
      their knowledge, skill, trustworthiness, and how they had performed for him
      previously at DHS. ID at 27, 59. The ALJ held that the Special Counsel did not
      produce any evidence that the respondent’s having signed the certifications was
      an attempt to take or direct others to take, recommend, or approve any personnel
      action that discriminated for or against any employee or applicant for
      employment on the basis of political affiliation or that granted any unauthorized
      preference or advantage for the purpose of improving or injuring the prospects of
      any particular person for employment. ID at 43. In this regard, the ALJ noted
      that counsel for the Special Counsel had called the respondent as a witness to
                                                                                        9

      support its case, stated during the hearing that it could not win its case without
      the respondent’s potentially damaging testimony, and then devoted its
      post-hearing brief to impugning her credibility. Id.
¶13         The ALJ further held that, because the Special Counsel called the
      respondent as part of its case-in-chief, her statements had a direct bearing on
      whether the Special Counsel met its burden of proof.       Id.   He found that the
      respondent’s testimony not only did not establish that she intentionally violated a
      statute or regulation, but actually disproved any such violation occurred because
      she “clearly established that she played no role, either directly or indirectly, in
      either the creation of the three vacancy announcements, position descriptions,
      résumés, and/or the competitive or Schedule A application packages,” established
      her good faith reliance upon the professionals within HRM to complete work, and
      “refuted any notion that her actions in this case, albeit miniscule, h ad [anything]
      to do with either politics or a desire to grant an unlawful preference to anyone.”
      ID at 43-44. In this regard, the ALJ agreed with the testimony of J.N., DHS’s
      Chief Human Capital Officer—who oversaw all HR departments at DHS
      component agencies including the CBP—that it was reasonable for the respondent
      to rely upon subordinate HRM personnel to correctly assemble and present the
      three competitive‑service application packages for her review and signature. ID
      at 7, 44, 52.   The ALJ found that C.G., either personally or through others
      exclusive of the respondent, “engineer[ed]” the application packages, and that,
      perhaps purposefully, the respondent was kept out of the loop until the last
      moment in all crucial communications related to process ing these three
      application packages, when her signature was needed. ID at 52-56. The ALJ
      found the testimony of J.N., DHS’s Chief Human Capital Officer, particularly
      credible based on his demeanor and his 33 years of Federal HR experience. ID
      at 52-53.
¶14         The ALJ noted that J.N. testified that he thought the three competitive
      application packages were a “joke.” J.N. testified that the job descriptions and
                                                                                       10

      selective placement factors had been modified on the same day, he believed this
      indicated that someone may have manipulated the paperwork to ensure that the
      three applicants were placed into the career track of the competitive service, and
      he felt two of the applicants were not qualified for the positions. ID at 44‑45.
      The ALJ found that J.N. testified that he then told C.G. and the respondent of his
      displeasure with the way the packages had been created, and that the respondent
      appeared “mortified” by the discussion, while C.G. did not seem upset in the
      least, suggesting that C.G. either orchestrated, or was well aware of, the
      manipulation, ID at 45‑46.     The ALJ further held that J.N. testified that he
      was not surprised that C.G. was curiously absent on the dates the respondent
      signed the letters, he did not trust C.G., he did not believe the respondent was the
      “mastermind of this thing,” and the respondent was not part of C.G.’s “team of
      people” who typically “did stuff like this.” ID at 46. The ALJ found that, after
      the meeting with J.N., the respondent asked the former Staffing and Policy
      Director—who also had reviewed the packages—if she had had any concerns
      about them, and she responded that she did have concerns about Applicant B and
      his qualifications. ID at 55. The respondent then asked her “[w]hy didn’t you
      tell me?”   Id.   The ALJ found that the former Staffing and Policy Director
      responded that she had raised her concerns with her supervisor who had
      overridden them, and that she did not inform the respondent of her concerns
      because she had followed her chain of command, which had “failed her .” Id.
      The ALJ held that, by this supervisor being informed about such concerns, C.G.
      also was notified, because this supervisor was C.G.’s “direct report,” all of which
      supported a finding that the respondent was kept “out of the loop” on all crucial
      communications regarding the processing of these packages. ID at 55-56.
¶15         Regarding the Schedule A hiring process for Applicant A, the ALJ found
      that M.B., the CBP’s Director of Executive Services, received her guidance
      directly from C.G.; the respondent relayed to C.G. that M.B. refused to partake of
                                                                                      11

      the Schedule A hiring process; the respondent was not referenced or included in
      subsequent discussions regarding using such authority to hire Applicant A; and
      the respondent did not participate in a conference convened by C.G. to discuss
      creating and processing Applicant A’s Schedule A package, thus undermining the
      Special Counsel’s assertion that the respondent “participated in a scheme
      involving multiple government employees at various levels of an agency.” ID
      at 36-38, 44. The ALJ held that there was no indication that the respondent was
      materially involved, or even significantly referenced, in the Schedule A
      discussions among C.G. and the HRM staff.         ID at 47.   The ALJ noted that,
      although the respondent signed the memorandum transferring M.B.’s Schedu le A
      appointing authority to the HROPP, which coincided with M.B.’s refusal to
      process Applicant A’s Schedule A application, it was the decision of C.G., the
      respondent’s supervisor, to do so, and this was consistent with Chief Human
      Capital Officer J.N.’s testimony that the respondent was “a bit timid and not real
      assertive and not a big player in the operation.” ID at 47-48; Hearing Transcript
      (HT), Volume (Vol.) 4 at 215. The ALJ further found that the Special Counsel
      overstated   the   respondent’s     involvement   with   processing   Applicant A’s
      Schedule A application when it suggested that she reviewed and edited various
      drafts of the package because her role was limited to ministerial and
      informational actions with staff, such as advising them not to include a ttachments
      in emails to C.G. and asking them to review the package for format and grammar.
      ID at 48.    The ALJ found that there was no evidence suggesting that the
      respondent engaged in any activity proscribed by statute or regulation, and that
      C.G., not the respondent, signed Applicant A’s Schedule A application and
      forwarded it to J.N. ID at 48-49.
¶16         Regarding each of the eight counts in the complaint, therefore, the ALJ
      found that the Special Counsel failed to prove that the respondent acted
      intentionally to commit some improper or unauthorized personnel action on the
      basis of political affiliation or for the purpose of improving the prospects of the
                                                                                      12

      applicants.   ID at 49-70.     The ALJ noted that the only evidence of the
      respondent’s personal involvement with any of the packages was her having
      signed the competitive package cover letters for her supervisor, C.G., and that
      there was no probative evidence that she physically constructed or manipulated
      the position descriptions, vacancy announcements, or applic ation packages, gave
      orders to do so, or was personally involved in any aspect of planning, executing,
      or creating those documents.    ID at 49-50.    The ALJ noted that, because the
      Special Counsel did not offer into evidence the corporeal, complete, competit ive
      application packages as they were presented to the respondent on the relevant
      dates, the Special Counsel failed to support its assertion that the respondent
      reviewed files that contained obvious evidence of favoritism. ID at 51‑52. The
      ALJ also noted that no one testified that the respondent was aware of, let alone
      motivated to act in the applicants’ favor based on, their political affiliation. ID
      at 61, 64, 66.   Thus, the ALJ concluded that the Special Counsel “errantly
      conflates Respondent’s ministerial action of signing HRM staff work with an
      improper intent,” and that her signatures on the documents simply did not prove
      what the Special Counsel alleged. ID at 51.
¶17         The ALJ noted that, assuming that the respondent should have undertaken a
      more detailed review of the competitive application packages before signing
      them, the Special Counsel had proven, at most, that the respondent was negligent
      in her duties, not that she acted intentionally to advance the applications for
      improper reasons.    ID at 61, 65-68.     The ALJ concluded that the Special
      Counsel’s case relied entirely on conjecture and speculation that the respondent
      participated in, or “knew or should have known” of , the events in question, which
      actually were directed and accomplished by persons other than the respondent
      who were “apparently beyond the reach of [OSC] or the Board’s jurisdiction.” ID
      at 68. Thus, the ALJ found himself “left with the unmistakable impression that
      Respondent was charged solely because she was the last woman standin g,” and
      that the evidence and testimony supported no other conclusion. Id.
                                                                                           13

                                            ANALYSIS
¶18           On review, the Special Counsel asserts that the respondent granted
      unlawful hiring preferences in violation of 5 U.S.C. § 2302(b)(6). 6 Petition for
      Review (PFR) File, Tab 6 at 1. In this regard, the Special Counsel contends that
      the respondent knew, when she certified that the three competitive appointments
      complied with OPM rules, that “the competitive examinations were devised to
      convert three political appointees to career status to satisfy the request of CBP’s
      new Commissioner.” Id. The Special Counsel also contends that the respondent
      subsequently “advanced [Applicant A’s] employment prospects” for a career
      appointment under Schedule A of the excepted service, knowing that the
      Schedule A hiring action was intended solely to hire the favored candidate. Id.
      at 2.
¶19           Section 2302(b)(6) of title 5 states:
              Any employee who has authority to take, direct others to take,
              recommend, or approve any personnel action, shall not, with respect
              to such authority . . . grant any preference or advantage not
              authorized by law, rule, or regulation to any employee or applicant
              for employment (including defining the scope or manner of
              competition or the requirements for any position) for the purpose of



      6
         The Special Counsel indicates that it is incorporating its post -hearing brief by
      reference and that its petition for review focuses only on counts 2, 4, 6, and 8 of the
      complaint, which allege violations of 5 U.S.C. § 2302(b)(6). Petition for Review (PFR)
      File, Tab 6 at 1 n.1. The Special Counsel does not otherwise challenge the initial
      decision’s finding that it did not prove counts 1, 3, 5, and 7 of the complaint, which
      allege that the respondent violated 5 U.S.C. § 2302(b)(1)(E) by discriminating for an
      employee or applicant for employment on the basis of political affiliation.
      The Board normally will consider only issues raised in a timely filed petition or cross
      petition for review. 5 C.F.R. § 1201.115. Attempts to incorporate briefs that were filed
      below are insufficient to meet the Board’s standards, and a petition for review must
      identify any procedural or adjudicatory errors and explain how they affected the
      outcome of the initial decision. Hulett v. Department of the Navy, 120 M.S.P.R. 54, ¶ 5
      n.2 (2013). Under these circumstances, we find no basis for overturning the ALJ’s
      findings regarding counts 1, 3, 5, and 7.
                                                                                          14

            improving or injuring the prospects of any particular person
            for employment . . . .
      5 U.S.C. § 2302(b)(6).
¶20         To establish a violation of 5 U.S.C. § 2302(b)(6), the Board requires that
      the Special Counsel establish an intentional or purposeful taking of a personnel
      action in such a way as to give a preference to a particular individual for the
      purposes of improving his prospects. Special Counsel v. Byrd, 59 M.S.P.R. 561,
      570 (1993), aff’d, 39 F.3d 1196 (Fed. Cir. 1994) (Table).           This standard is
      consistent with the plain text of the statute, which specifies that the preference
      must be given “for the purpose of” providing the improper advantage. 5 U.S.C.
      § 2302(b)(6). Thus, whether the respondent violated 5 U.S.C. § 2302(b)(6) turns
      on whether she intended to afford preferential treatment to the three applicants in
      question.   See Byrd, 59 M.S.P.R. at 590.        It is not the respondent’s actions
      themselves that violate the law, but instead, the intent behind those actions. Id.
      The Special Counsel bears the burden of proving that the respondent has violated
      section 2302(b)(6) by preponderant evidence. See Special Counsel v. Cummings,
      20 M.S.P.R. 625, 632 (1984); 5 C.F.R. § 1201.56(a)(1)(ii).
¶21         At the outset, we state up front that, while the respondent’s actions
      amounted to possible error or negligence, we find that they did not rise to the
      level of intentionally committing an unlawful hiring practice.         Likew ise, our
      decision in this matter does not resolve whether illegal hiring practices did or
      did not happen. They may have, but the Special Counsel failed to prove that the
      respondent’s actions showed that she intentionally granted an unlawful hiring
      preference in violation of 5 U.S.C. § 2302(b)(6). 7 We now explore the specific
      reasons in support of these findings.


      7
        According to the ALJ, a former co-respondent in this case, who was charged with
      committing prohibited personnel practices, ultimately entered into a settlement
      agreement with OSC. ID at 33. This individual, at the Board hearing, testified that she
      never had any communication, directly or indirectly, with th e respondent, or that the
                                                                                     15

      The respondent’s statements in her pre-appeal interviews with the Special
      Counsel do not establish that she intentionally committed an unlawful
      hiring practice.
¶22         The Special Counsel asserts that the respondent knew when she certified
      the competitive appointments that the Office of Human Resources Management
      “had used these appointments specifically to hire [the Commissioner’s] political
      team.” PFR File, Tab 6 at 7. To support this assertion, the Special Counsel cites
      to testimony the respondent provided under oath during two pre ‑appeal
      interviews with the Special Counsel. Id. at 8-9. The Special Counsel contends
      that, because the respondent testified at the hearing that she did not know of the
      “improper purpose” of the hiring actions, a conflict in the evidence existed that
      the ALJ failed to resolve. Id. at 15. The Special Counsel also asserts that the
      ALJ improperly discounted these alleged prior conflicting statements upon
      finding that the respondent’s statements during the pre-appeal interviews were
      made without the benefit of discovery and counsel. Id. at 16.
¶23         More specifically, the Special Counsel asserts that the respondent knew in
      April 2010 of the CBP’s plan to hire political appointees into career positions
      because she admitted during the pre-appeal interviews about knowing of her
      office’s attempt to hire the Commissioner’s favored candidates. Id. at 8. The
      record citations the Special Counsel identifies do not, however, support a finding
      that the respondent intended to afford preferential treatment to the candidates in
      question. During the interviews, the respondent testified that she first learned
      Applicant A’s name in April 2010 “when the organization was trying to hire
      him,” C.G. was working with the “front office” on hiring him, she tracked the
      hiring process on the rare occasions when C.G. was out of the off ice, and she
      “otherwise . . . had little . . . involvement.” IAF, Tab 86, Ex. 133 at 23-24. The


      respondent “was involved in any way in the handling of the three competitive
      applications at issue.” ID at 33‑34.
                                                                                      16

      respondent did not testify that she knew that others had granted an unauthorized
      preference or that she was doing so when she signed the certifications. In f act,
      contrary to the Special Counsel’s contention that the respondent knew that the
      Commissioner favored the candidates, the respondent testified that she knew that
      the selecting official was interested in hiring Applicant A, but was not aware of
      anyone else who wanted to hire him, including the Commissioner. Id. at 25-27.
¶24         The Special Counsel also contends that the respondent admitted during the
      pre-appeal interviews that C.G. mentioned hiring the three applicants through
      vacancy announcements, and that the respondent knew “in the April time frame”
      that C.G. was working with the “front office” on hiring Applicant A. PFR File,
      Tab 6 at 17. The respondent actually testified, however, that she “probably” first
      learned Applicant A’s name “in the April time frame” in the context of keeping
      track during C.G.’s absence of what was going on regarding hiring Applicant A.
      IAF, Tab 86, Ex. 133 at 23-24. In any event, much of the purported conflicting
      testimony the Special Counsel identifies on review relates to w hen the respondent
      learned the names of the three applicants at issue here.       We find that any
      discrepancies in either the dates of such knowledge or who was interested in
      hiring any of the three candidates does not show that the respondent was aware of
      any unauthorized preference or advantage that had been provided in the
      application process or that she herself intended to give an unauthorized
      preference or advantage when she certified that the personnel actions complied
      with OPM’s requirements.
¶25         The Special Counsel also identifies the respondent’s testimony during her
      pre-appeal interviews indicating that she heard Applicant A’s name in April 2010
      in connection with the names of Applicants B and C regarding “merit promotion
      announcements and could we reach them through vacancy announcements” or a
      competitive process.    PFR File, Tab 6 at 34-35.      This testimony could be
      construed to conflict with the respondent’s hearing testimony that, when she first
      received Applicant B’s competitive application package, she “had no idea what
                                                                                      17

      the . . . request was about, why it was coming in for signature,” was not familiar
      with the package, and had the former Staffing and Policy Director explain to her
      that Applicant B was a political appointee who had applied for the positio n
      through a vacancy announcement handled by the IHC.          HT, Vol. 4 at 60, 66.
      However, the respondent’s hearing testimony must be placed in the context of her
      having received Applicants B’s and C’s packages in such a state of “disarray”
      that she returned them to be placed in the proper order with a table of contents.
      Id. at 60, 65.   Moreover, this reference in the pre‑appeal interviews to her
      recognizing certain names in connection with hiring through a competitive
      process does not establish that the respondent knew when she signed the
      certifications that she was granting an unauthorized preference, i.e., that there
      was an “improper purpose” to her actions. In fact, the respondent’s testimony
      during the pre-appeal interview reflects that, when she signed th e certifications
      for Applicants B and C, she was not aware that there were selective placement
      factors associated with the positions in question.      Id. at 118‑20.    She also
      testified that, when reviewing Applicant A’s competitive application package,
      she did not remember seeing that the IHC had changed Applicant A’s response to
      a question regarding whether he met the minimum qualifications for the position.
      Id. at 179-80; HT, Vol. 4 at 90-91.    The respondent further testified that she
      did not know, when she certified the competitive packages, that the HROPP had
      received the applicants’ résumés before it drafted the vacancy announcements.
      HT, Vol. 4 at 115.      Thus, even fully considering the pre-appeal interview
      testimony that the ALJ found was outweighed by the respondent’s hearing
      testimony, ID at 59-60, it does not warrant a different outcome in this case.
      The respondent’s questions about possibly using an excepted ‑service
      appointment under Schedule A do not establish that she later intentionally
      committed an unlawful hiring practice.
¶26         The Special Counsel contends that the respondent testified during her
      pre-appeal interviews that C.G. asked her to check with M.B., CBP’s Director of
                                                                                      18

      Executive Services, to determine if the CBP could use an excepted ‑service
      appointment under Schedule A to hire Applicant A and whether the new OPM
      rules on political conversions applied to Schedule A. PFR File, Tab 6 at 9. The
      Special Counsel also asserts that the respondent admitted that she contacted M.B.
      to “find out what is the authority, how do we use it, how many people have been
      currently appointed under that authority, that kind of thing.” Id.; IAF, Tab 86,
      Ex. 133 at 37.   The respondent’s attempt to learn more about the Schedule A
      authority does not, however, establish that she later acted with an intent to grant
      an unauthorized preference as to that authority. In fact, the respondent testified
      that the CBP’s Schedule A hiring authority was unique and “new to me,” and
      M.B. was very helpful in providing the respondent with information regarding the
      process and the number of Schedule A openings. IAF, Tab 86, Ex. 133 at 37-38.
¶27         The respondent testified that M.B. ultimately told her that she did not think
      that OPM would approve using the Schedule A hiring authority because the CBP
      previously had tried to hire Applicant A under a merit promotion announcement,
      and she may have told the respondent that it created the appearance of a
      prohibited personnel practice. Id. at 38-40. The Special Counsel notes that M.B.
      testified at the Board hearing that she informed the respondent that she would no
      longer be a part of the Schedule A hiring action for Applicant A because of the
      political “burrowing in” issue, which M.B. believed could lead to an
      investigation. PFR File, Tab 6 at 10; HT, Vol. 2 at 26-28.
¶28         We agree with the ALJ that M.B.’s objections as expressed to the
      respondent related to the CBP’s using the Schedule A hiring authority for
      Applicant A, not to the competitive‑hiring process. ID at 37; IAF, Tab 83, Ex. 9;
      HT, Vol. 1 at 214.   Thus, the referenced discussions the respondent had with
      M.B. fail to show that the respondent intentionally granted an unauthorized
      preference when she certified Applicant A’s competitive application.
                                                                                        19

¶29         M.B. expressed her concerns to the respondent regarding the Schedule A
      hiring process for Applicant A. Yet, other individuals within the CBP and DHS,
      including Chief Human Capital Officer J.N., disagreed with OPM’s ultimate
      decision to deny DHS’s request to convert Applicant A, based on OPM’s finding
      that the agency did not follow its own operating procedures when making such an
      appointment, and that Applicant A was not “uniquely” qualified for the position,
      but was at best minimally qualified. IAF, Tab 84, Ex. 115; HT, Vol. 4 at 200-01.
      J.N. testified that he believed using the Schedule A hiring process was
      appropriate for the conversion because Applicant A did not need to be “uniquely”
      qualified for the position, but only qualified, the wording of the CBP’s
      procedures indicated that public notice was not required, soliciting résumés
      “may” be used but was not required as OPM found, and the procedures
      themselves could be waived with prior approval by C.G., the Assistant
      Commissioner of HRM. HT, Vol. 4 at 200‑05. Even M.B. disagreed with OPM’s
      determination that the agency did not follow its own operating procedures when
      seeking Applicant A’s appointment using the Schedule A authority, testifying that
      the agency never used any written policy when filling Schedule A positions,
      5 C.F.R. part 302 did not apply to the CBP’s hiring for those positions, and there
      were no such requirements for filling the 10 Schedule A positions.
¶30         We thus agree with the ALJ that, given this difference of professional
      opinion between OPM and DHS as to the propriety of using the Schedule A
      authority to hire Applicant A, the Special Counsel has not shown under the
      circumstances of this case that the concern, by itself, that M.B. expresse d to the
      respondent establishes by preponderant evidence that the respondent subsequently
      acted with an intent to provide an unauthorized preference to Applicant A as to
      any of her actions in this case. ID at 57. In any event, the ALJ found that the
      respondent’s   actions   to   hire   Applicant A   were   merely   ministerial   and
      informational, ID at 48, and, as set forth more fully below, the Special Counsel
      has not shown that the ALJ erred in that regard.
                                                                                       20

      Even assuming that the respondent was kept “in the loop” ab out matters
      pertaining to the three applicants, this does not prove that she intentionally
      committed an unlawful hiring practice.
¶31         The Special Counsel contends that C.G. testified at the Board hearing that
      she kept the respondent “in the loop” on the hiri ng actions for the three
      applicants. PFR File, Tab 6 at 11. In fact, some of the testimony indicates that
      C.G. sent the respondent a courtesy copy of a May 18, 2010 email she had sent to
      the then-acting Director of Hiring, about creating a process or che cklist to ensure
      that CBP sent the correct documents to DHS whenever a political appointee was
      selected for a competitive‑service position because “I tried to keep her in the
      loop on everything I could.”         HT, Vol. 5 at 238-40; IAF, Tab 83, Ex. 49.
      Likewise, C.G. testified that, when M.B. was working on Applicant A’s
      Schedule A appointment authority and Applicant B’s and C’s competitive
      packages were being handled, the respondent was “in the loop.”          HT, Vol. 5
      at 247. The Special Counsel further notes that C.G. testified about informing the
      respondent of the Commissioner’s interest in the three applicants.       PFR File,
      Tab 6 at 11; HT, Vol. 5 at 274‑76.
¶32         Even assuming the truth of this testimony, however, we find that it merely
      shows that C.G. tried to keep the respondent generally aware that others were
      working on packages involving individuals of interest to the Commissioner . It
      does not show that the respondent was told any details about the processing of
      those packages, such as whether others had provided those employees with
      unauthorized preferences. In fact, even assuming that the respondent knew from
      C.G. or somebody else that the three applicants at issue were political appointees
      at DHS, such knowledge alone would not demonstrate that she or the agency were
      trying to provide them with an unlawful preference or advantage. In this regard,
      we note that OPM’s “Berry Memo” states that, while political appointees
      must not be given preference or special advantages, they may not be excluded
      from consideration for Federal jobs because of their political affiliation. IAF,
                                                                                        21

      Tab 83, Ex. 12. Thus, we find that the evidence provided that the respondent was
      kept “in the loop” does not prove by preponderant evidence that she herself acted
      with the intent to grant an unauthorized preference or advantage.
      The respondent’s role in the HR office, her receipt of certain emails, and her
      behavior after the DHS rejected the hiring actions do not demonstrate that she
      intentionally committed an unlawful hiring practice.
¶33         The Special Counsel asserts that emails the respondent received, her role as
      the Deputy Assistant Commissioner, and her behavior after DHS rejected the
      competitive selections all show that she knew of the improper purpose of the
      hiring actions.   PFR File, Tab 6 at 13-15.     The emails in question, however,
      merely indicate an update on the hiring actions, that the Commissioner was
      interested in a given candidate, and that the respondent “thought” that
      Applicant A’s competitive application package was a priority.          They do not
      reveal any information to establish, for example, that selective placement factors
      had been added to match the applicants’ experience or that the IHC staff
      processing the applications had deemed Applicant A as qualified despite his
      contrary responses to the qualifying questions. See, e.g., IAF, Tab 83, Exs. 40,
      49, Tab 84, Ex. 81.    Thus, the respondent’s receipt of these emails does not
      provide a basis for finding that she intended to afford preferential treatment.
¶34         Next, the Special Counsel contends that the evidence shows that the
      respondent was a Senior Executive Service (SES) official and C.G.’s full deputy
      and “alter ego.” PFR File, Tab 6 at 14. Nonetheless, these facts again do not
      demonstrate an intent to provide preferential treatment.      The Special Counsel
      contends further that the respondent’s improper purpose for the appointments is
      evidenced by her admission that, after DHS rejected the CBP’s selection of the
      three applicants at issue, she did not consider filling the jobs with other
      applicants on the certification list.   Id. at 15; IAF, Tab 86, Ex. 133 at 126-27.
      However, there is no dispute that the respondent was not the selecting official for
      any of these candidates. HT, Vol. 3 at 56; IAF, Tab 83, Ex. 28, Tab 84, Exs. 58,
                                                                                       22

      74. Thus, the Special Counsel has not established that the respondent was in a
      position to select or not select any or all of the applicants.
¶35         In fact, we find that the respondent’s reaction during the meeting with
      Chief Human Capital Officer J.N. and HRM Assistant Commissioner C.G., when
      J.N. informed them of his strong disapproval of the competitive appointments,
      shows that she did not know of the improper purpose when she signed the
      certifications.   The respondent testified during her pre-appeal interviews
      that J.N.:
            specifically stated he didn’t think either candidate was highly
            qualified or even barely, minimally qualified for the jobs . . . . He
            mentioned the selective placement factors . . . that [were] included in
            both of the announcements. Then he mentioned at that time that both
            of these individuals were on Schedule C appointments. They were
            working at the department for [the Commissioner]. I can tell you at
            that time, at that meeting, my head was on fire, I physically and
            mentally felt like I was melting in the chair. Because prior to that
            meeting, I did not realize that [Applicant B] and [Applicant C] had
            worked for [the Commissioner] when [he] was at the department.
            And I didn’t really—I was so embarrassed sitting there at the table
            because I did not look at those quality rank—excuse me, selective
            placement factors in those announcements. And when he was —when
            [J.N.] was talking about their qualifications, I was professionally
            embarrassed sitting at that table because I did not go through those
            packages with due diligence, I didn’t . . . I really didn’t pay any
            attention when I signed those packages in April, where they
            were employed.
      IAF, Tab 86, Ex. 133 at 121-22.
¶36         The respondent further testified:
            But I just know that when I was at that table, I physically felt hot and
            embarrassed, and I just was—so, he asked who approved those
            packages, and I told him I had. And he asked me if I felt any
            pressure from any individual . . . . I told him “no.” I told him that I
            did not do due diligence looking at those packages. And to find out,
            sitting there at the table that he had gone through those packages so
            thoroughly that, looking at what he did is what I should have done,
            and that’s what I told him. He was doing the job that I should have
            [done] on those packages. It never should have made it up there.
                                                                                            23

      Id. at 122. The respondent added:
            I was so embarrassed that these packages were sitting there with my
            signature on them. One, I should not have signed them without my
            boss looking at them. And second, because he went through them in
            such detail and I had signed it, I professionally was e mbarrassed.
            And . . . that I kept thinking about that the whole [time], I was so
            distracted with that, I felt six inches tall. You know, I’m new SES,
            been there since September, here it is, and now it’s June and I signed
            them in April.
      Id. at 128. She testified that, if she had done “due diligence” on the packages,
      then she would have come to the same conclusion as J.N. Id. at 138-39. 8 The
      respondent’s testimony regarding her reaction at the meeting with J.N. and C.G.
      is consistent with J.N.’s testimony that, after he told C.G. and the respondent of
      his displeasure with the way the packages had been created and manipulated, the
      respondent appeared “mortified” and upset, while C.G. did not appear fazed in the
      least. HT, Vol. 4 at 175-76.
      The alleged conflicting testimonial and documentary evidence regarding the
      respondent’s knowledge fails to show that she intentionally committed an
      unlawful hiring practice.
¶37         The Special Counsel contends that the ALJ did not resolve a “clear
      conflict” between the respondent’s hearing testimony denying knowledge of the
      purpose of the hiring actions and evidence to the contrary. PFR File, Tab 6 at 15.
      Specifically, the Special Counsel argues that the respondent’s hearing testimony
      that the names of the three applicants meant nothing to her, she was not aware on
      May 18, 2010, of the Commissioner’s interest in Applicant A’s appointment, she
      did not know who Applicant A was when she signed off on the package for his


      8
        The respondent testified in a similar manner during the Special Counsel interviews
      regarding Applicant A’s competitive application package, stating that she reviewed the
      package as she did the other two, “not looking again at the qualifications, at the
      vacancy announcement, and just looking, just basically going through it in a light read,”
      and that she did a cursory review and did not notice that Applicant A had rated himself
      as ineligible, which was overridden by the IHC. IAF, Tab 86, Ex. 133 at 177‑78, 180.
                                                                                       24

      competitive appointment, she was unaware that Applicants B and C had been
      recruited when she reviewed their hiring packages, and she was not aware of the
      Commissioner’s interest in hiring Applicant B, conflicted with evidence that she
      had seen those names in emails days before she certified Applicants B’s and C’s
      appointments.      Id. at 16‑17.   The Special Counsel asserts that this testimony
      conflicts with the CBP’s Director of Executive Services M.B.’s testimony that
      “we” were aware that Applicant A worked for the Commissioner, that “we all
      knew” in discussing the Schedule A recruiting authority that the Commissioner
      was interested in hiring Applicant A, and that she told the respondent before
      Applicant A’s competitive appointment that she would no longer work on his
      Schedule A package because of concerns about political “burrowing in.” Id.; HT,
      Vol. 2 at 27-28.
¶38         However, M.B.’s testimony that “we” knew that Applicant A had worked
      for the Commissioner was in response to a question regarding C.G.’s (rather than
      the respondent’s) involvement, and thus does not suggest that the respondent also
      knew that information.      HT, Vol. 1 at 224-25.    M.B.’s testimony that “we all
      knew” of the Commissioner’s interest in hiring Applicant A appears to be based
      solely on M.B.’s belief that C.G. and the respondent “were involved in this,”
      without identifying any other basis for her belief, such as directly observing the
      respondent receiving information that the Commissioner wanted to hire
      Applicant A. See Spurlock v. Department of Justice, 894 F.2d 1328, 1330 (Fed.
      Cir. 1990) (finding that imprecision detracts from the weight to be accorded
      evidence).   This testimony does not, therefore, overcome the respondent’s
      specific denial in this regard.     In addition, M.B. testified that she briefed the
      respondent on her discussions with a DHS official regarding using t he
      Schedule A law enforcement authority to hire Applicant A “during this
      April-May 2010 timeframe.”          HT, Vol. 2 at 23-24.    Notably, though, M.B.
      did not indicate that such a briefing occurred before the respondent certified
                                                                                      25

      Applicant A’s competitive package on May 19, 2010.          IAF, Tab 90, Ex. LL.
      Because M.B.’s testimony only addresses Applicant A, it does not contradict the
      respondent’s testimony regarding the other two applicants at issue.
¶39         The Special Counsel also relies upon two emails the respondent rec eived
      and sent on May 18 and May 19, 2010, respectively, that it claims show that
      Applicant A’s appointment was a “high interest item” for the Commissioner.
      PFR File, Tab 6 at 17. In the May 18 email, a courtesy copy of which was sent to
      the respondent, C.G. asked the acting Director of Hiring to check on the status of
      Applicant A’s package, and stated that the Commissioner was “particularly
      interested in this one.” IAF, Tab 83, Ex. 49. In the May 19 email, the respondent
      informed C.G. that she missed a DHS meeting to work on Applicant A’s package
      because she “thought it best to keep some of these high interest items moving.”
      IAF, Tab 84, Ex. 81. The Special Counsel further references an April 19, 2010
      email the respondent received as a courtesy copy t hat provided an update on the
      status of hiring the three applicants at issue. PFR File, Tab 6 at 17‑18; IAF,
      Tab 83, Ex. 40.
¶40         The respondent testified at the hearing that she “just glanced through” the
      May 18, 2010 email on her Blackberry while she was on leave for the afternoon,
      and did not give it much significance or pay much attention to it then because she
      was packing for a long trip, getting her car fixed, and visiting a health care
      provider.   HT, Vol. 5 at 73-75.      She testified that she did not know who
      Applicant A was at that time, and there was nothing in the May 18, 2010 email
      indicating that he was a Schedule C political appointee. Id. at 76. Regarding the
      other emails identified by the Special Counsel, we again find that the level of the
      respondent’s familiarity with Applicant A’s name and knowledge of who was
      interested in hiring him, and whether any of these hires were of a “high int erest”
      to the Commissioner, do not show that the respondent acted with the intent to
      grant an unauthorized preference or advantage when she signed the certification
      letters on behalf of C.G. in C.G.’s absence.
                                                                                         26

¶41         The Special Counsel further relies upon C.G.’s testimony that she “would
      have” conveyed the Commissioner’s interest in the three applicants to the
      respondent and the rest of the staff, that the respondent knew, when she certified
      the three competitive application packages, that the political appointees were of
      interest to the Commissioner, and that the respondent was “in the loop” on the
      political conversion packages. PFR File, Tab 6 at 17-18. As set forth above, see
      supra ¶ 32, this testimony regarding what C.G. “would have” done or believed
      the respondent knew, regarding whether the applicants were “of interest” to the
      Commissioner, does not show by preponderant evidence that the respondent
      intended to grant an unauthorized hiring preference or advantage. Consequently,
      we find that the Special Counsel has not shown that any discrepancies or conflicts
      in the documentary evidence or the respondent’s testimony affect our ultimate
      determination that the Special Counsel has not proven its charges.
      Although the respondent may have been negligent and/or motivated to please her
      new manager, that is insufficient to establish that she reviewed files that
      contained obvious evidence of favoritism or that she intentionally committed an
      unlawful hiring practice.
¶42         The Special Counsel contends that “[e]vident manipulation of the hiring
      process   contained   in   the    hiring   packages   Respondent   certified   further
      demonstrates her culpability.” PFR File, Tab 6 at 18. In particular, the Special
      Counsel contends that the packages the respondent reviewed included obvious
      evidence of noncompliance with OPM directives and improper IHC actions, such
      as tailoring position requirements to the favored candidates’ experiences and the
      qualification of two favored candidates who lacked minimum qualifying
      experience.   Id. at 18-19.      The Special Counsel asserts that the respondent’s
      disregard for the evidence of manipulation provided the candidates with
      unauthorized advantages, and that the ALJ erred in crediting the respondent’s
      claim that she conducted only a cursory review of the pack ages she certified. Id.
      at 20-21. In this regard, the Special Counsel notes that the respondent had over
      20 years of experience in HR, understood her duty and accountability as a
                                                                                               27

      certifying   official,   had   an   opportunity to    discover     the     hiring   process
      manipulation,    provided      no   reasonable   explanation     for     her   conduct   or
      corroboration for her testimony, and had a motive to please the new
      Commissioner. Id. at 21-24.
¶43         Although the respondent testified that by September 2011, she had 24 years
      of HR experience, she also testified that this was the first time she had worked on
      converting a Schedule C employee to a career appointment, given that she had not
      dealt with political appointees in her prior employment. IAF, Tab 86, Ex. 133
      at 17-18, 158. In fact, this was the first time the CBP and DHS had processed
      political conversion actions since the issuance of the Berry Memo in
      November 2009. HT, Vol. 4 at 61-62. As the ALJ noted, the respondent had
      joined the CBP only 7 or 8 months before the certifications at issue, ID at 28; HT,
      Vol. 4 at 37-38, and the Deputy Assistant Commissioner position was her first
      SES position, IAF, Tab 86, Ex. 133 at 15-16, 158. Moreover, the fact that the
      respondent testified that she understood the general principles behind the Berry
      Memo, HT, Vol. 4 at 52‑57, does not necessarily contradict her testimony that
      she did not perform due diligence as to her review of the packages in question.
¶44         Moreover, there is corroboration for the respondent’s testimony that she
      conducted cursory reviews and failed to note the manipulation of the application
      packages.     C.G. testified that the respondent took responsibility for the
      competitive application packages during the meeting she had with J.N. when he
      disapproved them, and afterward told C.G. that she mistakenly failed to go over
      the packages in more detail before sending them to DHS. HT, Vol. 5 at 270-71.
      C.G. also testified that she did not recall if, before she left for her vacation, she
      gave the respondent any specific instructions regarding w hat to do with the
      packages when they were transferred from the IHC to headquarters.                        Id.
      at 216-20.   The Special Counsel has provided no evidentiary support that the
      respondent was motivated to please the Commissioner when she signed the
                                                                                      28

      certifications for the applicants in question. PFR File, Tab 6 at 24. In any event,
      even if the respondent were anxious to please the new Commissioner, it does not
      necessarily follow that she acted illegally here.    Likewise, it appears that the
      respondent may have been negligent in the performance of her duties.           But
      negligence alone is insufficient to establish that she intentionally committed an
      unlawful hiring practice. In addition, the Special Counsel has shown no error in
      the ALJ’s determination that the record does not include a complete copy of the
      packages as they existed when the respondent certified them and forwarded them
      to DHS. ID at 31, 51, 61, 64, 66. Thus, the ALJ properly concluded that the
      Special Counsel failed to prove by preponderant evidence that the respondent
      reviewed files that contained obvious evidence of favoritism. ID at 51-52.
      The respondent’s actions concerning the processing of one of the applicant’s
      appointment under Schedule A authority fails to demonstrate that she
      intentionally committed an unlawful hiring practice.
¶45         The Special Counsel also contends that the respondent knew that the
      Schedule A position was intended for only one favored candidate and granted an
      unlawful hiring preference when she helped Applicant A obtain that position.
      PFR File, Tab 6 at 25. In this regard, the Special Counsel disagrees with the
      ALJ’s determination that the respondent’s role in the Schedule A appointment
      process was only informational, ministerial, and “almost non -existent,” asserting
      that her role was substantive and necessary and included transferring Schedule A
      appointment authority away from the CBP’s Director of Executive Services M.B.,
      who opposed using that authority because she believed it constituted an improper
      attempt to “burrow[] in” a political appointee. Id. at 10, 25-27.
¶46         As the ALJ found, however, it was C.G. who decided to remove M.B.’s
      Schedule A authority, and who directed the respondent to draft the letter effecting
      the change.   ID at 47-48; IAF, Tab 86, Ex. 133 at 44, 87, Tab 93, Ex. DDDD.
      Thus, we agree with the ALJ’s characterization of the respondent’s actions in this
                                                                                           29

      regard, and find that they do not show that she acted with an intent to provide an
      unauthorized preference or advantage.
¶47         The Special Counsel also contends that the respondent thereafter prepared,
      with her staff’s help, the cover letter asking for Applicant A’s appointment under
      Schedule A, as well as the memorandum containing the agency’s justification for
      the appointment, making several revisions to the memorandum to bolster the
      applicant’s candidacy. PFR File, Tab 6 at 27. The Special Counsel asserts that
      the respondent discussed presentation strategies with C.G., including inserting
      into the cover letter a reference to their meeting with J.N. as a way of showing
      that DHS already had approved the use of Schedule A for the appointment. Id.
      at 27‑28. The Special Counsel further claims that the respondent supervised the
      responses to OPM’s questions regarding the appointment, instructing the staff on
      content and revising their work. Id. at 28-29. Those responses, according to the
      Special Counsel, did not notify OPM about the earlier unsuccessful attempt to
      hire Applicant A through a competitive appointment, as well as the decision not
      to seek other potential applicants because the CBP had determined that the
      position was intended only for Applicant A. Id. at 29.
¶48         We agree, however, with the ALJ’s determination that the Special Counsel
      overstated the respondent’s involvement in processing Applicant A’s Schedule A
      application and that the respondent’s role was limited to insubstantial actions not
      proscribed by statute or regulations set forth in the Special Counsel’s complaint.
      ID at 48, 52, 57. 9 The record reflects, for example, for the staff who assembled


      9
        The Special Counsel contends that a “ministerial” act leaves no room for choice or
      discretion, and that the respondent’s certifications of the competitive applications
      did not meet this definition, presumably because she could choose whether or not she
      would sign them. PFR File, Tab 6 at 30 n.26. Regardless of how the term “ministerial”
      is interpreted, however, we agree with the ALJ’s ultimate determination that the Special
      Counsel did not prove that the respondent acted with the requisite intent under the
      circumstances of this case.
                                                                                      30

      Applicant A’s Schedule A package, the respondent gave them a “coaching tip”
      that they should provide C.G. a hard copy of the attachments that they included in
      their email that transferred that package to her. IAF, Tab 84, Ex. 94 at 13. In
      addition, she edited the Schedule A cover letter to show that it was being sent
      from DHS to OPM, rather than from C.G. to the Commissioner. Compare IAF,
      Tab 84, Ex. 94 at 2, with id. at 15; HT, Vol. 5 at 91-92. The respondent also
      asked her assistants to print the document on letterhead for C.G., and that the
      staff review the memorandum for “format, grammar, etc.” IAF, Tab 84, Ex. 94
      at 25, 28; HT, Vol. 5 at 92-93, 95‑96. Similarly, the respondent testified that she
      instructed her staff to change the introductory paragraph of Applicant A’s
      Schedule A letter in accordance with C.G.’s desire to indicate that using such
      authority for Applicant A already had been discussed with J.N., HT, Vol. 5
      at 103-04, and to change a response to OPM’s question regarding the conversion
      by clarifying that the CBP’s HRM had consulted with DHS on using Schedule A
      for Applicant A, and removing a reference to the selecting official and functional
      managers having consulted with DHS to be more accurate and truthful, id.
      at 132-34.
¶49         The Special Counsel contends that the CBP’s response to OPM, which the
      respondent edited, did not notify OPM about the earlier unsuccessful attempt to
      hire Applicant A through a competitive appointment and the decision not to seek
      other potential applicants because the position was intended only for Applicant A.
      OPM’s questions, though, focused on why the CBP used the Schedule A authority
      without following its operating procedures regarding contacting other recruitment
      sources. E.g., IAF, Tab 84, Ex. 113 at 1-8, 11-13. The draft response candidly
      indicated to OPM that the CBP interpreted its operating procedures so as to
      permit C.G., the Assistant Commissioner of the CBP’s HRM, to exempt the CBP
      from following its operating procedures and used “informal networking
      opportunities to identify a superior candidate that would meet the mission
                                                                                        31

      specific requirements of this position.” Id. at 3. Therefore, we draw no adverse
      inference from the respondent or anyone else who reviewed and submitted the
      document to OPM in failing to include other information that OPM had not
      requested. In fact, the respondent notified her staff that its earlier draft response
      was not sufficient and a more comprehensive explanation and response to the
      questions was required because OPM was “asking us the same question—we can’t
      give them a shorter more cryptic response.” Id. at 10. We find that the Special
      Counsel has failed to prove by preponderant evidence that the respondent
      engaged in any of these acts related to the Schedule A authority with the intent to
      afford preferential treatment.
      We defer to the administrative law judge’s finding that J.N. was a credible
      witness, in support of his conclusion that the Special Counsel failed to prove that
      the respondent intentionally committed an unlawful hiring practice.
¶50         The Special Counsel asserts that the ALJ erred when he relied upon Chief
      Human Capital Officer J.N.’s “speculative” testimony. PFR File, Tab 6 at 30.
      The Special Counsel also contends that the ALJ erroneously required it to prove
      that the respondent was the “mastermind” behind the prohibited activity because
      5 U.S.C. § 2302(b)(6) and Board precedent provide that any official with
      personnel authority who grants an unauthorized preference should be held liable.
      PFR File, Tab 6 at 30.      The Special Counsel asserts that, although the ALJ
      implied that HRM Assistant Commissioner C.G. “set up” the respondent for
      blame by being absent on the days the appointments had to be certified (and
      thereby having the respondent, rather than C.G., certify and sign the packages),
      the respondent admitted that she acted voluntarily and on her own.         Id. at 31.
      Further, the Special Counsel contends that the ALJ improperly relied on J.N.’s
      opinions about the respondent’s role, rather than the facts, and that J.N. admitted
      on cross examination that his opinions as to the respondent’s role were based on
      speculation and “things” he heard “from people,” not on what he observed. Id.
      The Special Counsel asserts that, although the ALJ found that J.N. was credible
                                                                                      32

      because he had no particular personal or professional stake in the outcome of the
      personnel actions at issue, J.N. knew that the Schedule A action was being driven
      by the Commissioner’s desire to hire Applicant A and J.N. retired before the
      Special Counsel’s investigative interviews began. Id. at 32.
¶51            We agree with the Special Counsel that an individual need not be a
      “mastermind” of the prohibited activity to violate 5 U.S.C. § 2302(b)(6).
      Nevertheless, as set forth above, the ALJ correctly required the Speci al Counsel
      to prove that the respondent intended to grant an authorized preference when she
      certified the competitive application packages of the three applicants at issue and
      engaged in other acts related to Applicant A’s Schedule A application.          ID
      at 24-25; see, e.g., Byrd, 59 M.S.P.R. at 590. The ALJ did not require the Special
      Counsel to prove that the respondent was the “mastermind” of the prohibited
      activity, but merely included in his analysis testimony from J.N. that he did not
      see a lot of evidence that the respondent was the “mastermind of this thing.” ID
      at 46.    Despite the Special Counsel’s contention that the respondent admitted
      during testimony that she acted voluntarily and on her own in certifying the
      competitive applications, this testimony merely reflects the respondent’s belief
      that no one pressured her or told her to sign the certifications, she was
      accountable and responsible for certifying the packages, and she should have
      reviewed them more carefully than she did. IAF, Tab 86, Ex. 133 at 86, 122, 132;
      HT, Vol. 7 at 56.     Such testimony does not demonstrate that the respondent
      intended to grant an unauthorized preference or advantage, and is consistent with
      the ALJ’s findings regarding C.G.’s apparently suspicious role in the matter.
¶52            Further, the ALJ assigned particular credibility to J.N.’s testimony
      concerning C.G., noting J.N.’s demeanor during his testimony, his position as the
      senior HR officer at DHS, and his “unique personal and professional perspective
      from which he could judge the actions and motivations of the actors, specifically
      including [C.G.].”    ID at 53.   Despite the Special Counsel’s claim that J.N.
      admitted on cross examination that his opinions as to the respondent’s role were
                                                                                      33

      based on speculation and rumors, J.N. also testified that his opinions regarding
      C.G. were based on his work with her on the Human Capital Council, which
      usually met once per month to address human capital issues. HT, Vol. 4 at 278.
      He further testified that his opinion as to C.G.’s and the re spondent’s respective
      roles in the matters at issue was based as well on information he received from
      his staff, who would give him their impressions “of the various components and
      who actually would work with the Department on things, who tried to be as
      independent as possible, who really they viewed as trustworthy, who they didn’t.”
      Id. at 279-80.   J.N. testified that he formed his own opinions based on that
      information and his personal exposure to the individuals in question. Id. at 280.
      As set forth above, J.N. also directly observed C.G. and the respondent during his
      meeting with them at which he rejected the CBP’s request to appoint the three
      applicants at issue pursuant to the competitive application process. Accordingly,
      we find no basis to discount the ALJ’s findings in this regard.
¶53         Likewise, the ALJ’s finding that J.N. was credible because he had no
      particular personal or professional stake in the outcome of the personnel actions
      at issue was only one of the bases upon which he found J.N.’s test imony to be
      credible. ID at 53. In any event, J.N.’s knowledge that the Commissioner wanted
      to hire Applicant A, and the timing of J.N.’s retirement, HT, Vol. 4 at 156-57,
      267, do not show that J.N. had a stake in the outcome of this matter or that the
      ALJ should have found J.N. not credible.
¶54         The Special Counsel’s arguments in this case are primarily based upon
      circumstantial evidence. Proper circumstantial evidence can be relied upon to
      establish intent. Acting Special Counsel v. Sullivan, 6 M.S.P.R. 526, 546 (1981).
      The Board may infer intent when the strength of the evidence warrants such an
      inference. Id. However, conclusions as to subjective intent may not be based on
      mere surmise or speculation as to what plausibly could have occurred, and an
      unlawful intent “is not lightly to be inferred.” Id.
                                                                                         34

¶55         We find that the circumstantial and any other evidence relied upon by the
      Special Counsel is not sufficiently strong to warrant an inference that the
      respondent intended to grant a preference or advantage not authorized by law,
      rule, or regulation when she took any of the actions at issue in this case. Most of
      the evidence identified by the Special Counsel addresses whether and when the
      respondent knew, in general terms, that certain individuals within the CBP were
      interested in hiring the three applicants at issue. By contrast, as the ALJ found,
      ID at 29-31, 34-35, 43-44, there is little, if any, evidence in the re cord to show
      the respondent was aware of any improper actions taken by the IHC in preparing
      the application packages that she ultimately certified, or knowledge on her part
      that using the Schedule A authority to hire Applicant A was inappropriate.
¶56         While the Board is free to substitute its judgment for that of an ALJ, the
      Board is not free to overturn an ALJ’s credibility findings merely because it
      disagrees with those findings.    See Haebe v. Department of Justice, 288 F.3d
1288, 1299 (Fed. Cir. 2002).      The Board must defer to an ALJ’s credibility
      determinations when they are based, explicitly or implicitly, on observing the
      demeanor of witnesses testifying at a hearing.      Id. at 1301.    The Board may
      overturn such determinations only when it has “sufficiently sound” reasons for
      doing so. Id. Because the ALJ heard live testimony in this case, his credibility
      determinations must be deemed to be at least implicitly based upon the demeanor
      of the witnesses. See Aldridge v. Department of Agriculture, 111 M.S.P.R. 670,
      ¶ 11 (2009). In addition, he explicitly relied upon J.N.’s demeanor. ID at 53.
      Further, the ALJ specifically stated that he had thoroughly and carefully analyzed
      the documentary evidence, the testimony and credibility of witnesses, and the
      administrative record as a whole and found the respondent “highly credible.” ID
      at 6, 41.    We find that the Special Counsel’s arguments on review do not
      constitute   sufficiently sound   reasons   to   overturn   the    ALJ’s   credibility
      determinations. In fact, when we consider the totalit y of the evidence, we find
      that the facts in this case are more consistent with the respondent having acted
                                                                                          35

      with an innocent intent than they are with her not having done so. See Beatrez v.
      Merit Systems Protection Board, 413 F. App’x 298, 304, 306 (Fed. Cir. 2011). 10
¶57         Accordingly, we deny the Special Counsel’s petition for review, affirm the
      initial decision, and find that no disciplinary action is warranted in this case.

                                             ORDER
¶58         This is the final decision of the Merit Systems Protection Board in this
      appeal. Title 5 of the Code of Federal Regulations, section 1201.113(c) ( 5 C.F.R.
      § 1201.113(c)).

                        NOTICE TO THE RESPONDENT REGARDING
                            YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order.       See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
      Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
      has held that normally it does not have the authority to waive this statutory
      deadline and that filings that do not comply with the deadline must be dismissed.
      See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you need further information about your right to appeal this decision to
      court, you should refer to the Federal law that gives you this right. It is found in


      10
        The Board may rely on unpublished decisions of the U.S. Court of Appeals for the
      Federal Circuit if it finds the court’s reasoning persuasive, as we do here. See
      Mauldin v. U.S. Postal Service, 115 M.S.P.R. 513, ¶ 12 (2011).
                                                                                 36

Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,     at   our    website,   http://www.mspb.gov/appeals/uscode/htm.
Additional         information     is   available    at   the    court’s   website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
         If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.



FOR THE BOARD:


______________________________
Jennifer Everling
Acting Clerk of the Board
Washington, D.C.